       Case 4:20-cv-00212-DCB Document 9 Filed 09/08/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sara Twarek,                                       No. CV-20-00212-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   Cheddar's Casual Cafe Incorporated, et al.,
13                  Defendants.
14
15          The Court having considered the parties’ Stipulation for Dismissal with Prejudice,
16   and good cause appear.
17          Accordingly,
18          IT IS ORDERED that, pursuant to the Stipulation (Doc. 8), dismissing, with
19   prejudice all claims in this action each party shall bear their own attorneys’ fees and costs.
20          Dated this 8th day of September, 2020.
21
22
23
24
25
26
27
28
